1

2

3                                       UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                       ***

6
      KEVIN DAVIS,
7
                           Plaintiff,
8                                                          2:17-CV-02795-RFB-VCF
      vs.                                                  ORDER
9     OCEAN SPRAY CRANBERRIES, INC.,
10                          Defendant.

11          Before the court the Suggestion of Death and Motion to Substitute Proper Party (ECF No. 65), the
12   Joint Status Report Regarding Settlement (ECF No. 66) and Non-Opposition to Motion to Substitute Party
13   (ECF No. 67).
14          No opposition has been filed. Under LR 7-2(d), the failure of an opposing party to file points and
15   authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s
16   fees, constitutes a consent to the granting of the motion. Here, it would seem as though defendant has
17   consented to the granting of the Motion to Substitute Proper Party.
18          Accordingly,
19          IT IS HEREBY ORDERED that the Motion to Substitute Proper Party (ECF No. 65) is
20   GRANTED.
21          IT IS FURTHER ORDERED that the parties must file a proposed stipulation and order for
22   dismissal on or before June 10, 2019.
23          DATED this 10th day of April, 2019.
                                                                 _________________________
24
                                                                 CAM FERENBACH
25
                                                                 UNITED STATES MAGISTRATE JUDGE
